        Case 3:20-cv-11765-MGM Document 12-4 Filed 10/06/20 Page 1 of 4




                             IN TIIE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS

                                               )
Massachusetts Fair Housing Center,             )
                                               )
Plaintiff                                      )
                                               )               Case No.
v.                                             )
                                               )
United States Department of Housing            )
and Urban Development and Secretary            )
of Housing and Urban Development               )
Benjamin Carson, in his official capacity,     )
                                               )
                                               )
Defendants.                                    )
                                               )

                                DECLARATION OF WILLIAM BERMAN

I. William Berman. upon my personal knowledge. and in accordance with 28 U.S.C. § 1746(2), declare as
follows:

1. I am over the age of eighteen. This declaration is made based on my personal knowledge and business
records kept by the Suffolk University Law School Housing Discrimination Testing Program ("HDTP").


Suffolk University Lau School Housing Discrimination »l'esting Program


2. I am a clinical professor at Suffolk University Law School and have been a member of the faculty at
Suffolk Law School since 2000. In addition to my clinical work, I am Director of Suffolk University's
Housing Discrimination Testing Program. HDTP has trained over 500 testers, has conducted over 700
housing discrimination tests, trained thousands of people in their fair housing rights and obligations, returned
thousands of dollars to victims of discrimination, trained hundreds of students in fair housing law, put on
conferences for fair housing advocates, developed fair housing curricula and conducted academic studies that
have produced empirical data on housing discrimination.

3. HDTP's mission is to work toward eliminating housing discrimination through testing, enforcement,
education and outreach, academic study and the development of fair housing curriculum.


IIDTP's Fair housing Work


4. HDTP uses matched pair testing methodology to gather evidence of the typical business practices of
housing providers in the rental market, so as to determine whether they are discriminating against individuals
in nrotected classes. Matched nair testinv is a methodolo23: that can he used for either emnirical study or
       Case 3:20-cv-11765-MGM Document 12-4 Filed 10/06/20 Page 2 of 4




housing discrimination enforcement. Testing is an important methodology for determining evidence of
discrimination (or lack thereof) and has been recognized as such by the courts. See, e.g., Havens Realty
Corp. v. Coleman 455 U.S. 363 (1982); Richardson v. Howard, 712 F.2d 319 (7th Cir.1983).

5. HDTP does both complaint based and systemic testing and has the capability to test all federal protected
classes. 11DTP brings enforcement cases through the Accelerator Practice, a clinical program in which
students are supervised in handling cases by instructors who are licensed attorneys. HDTP also conducts
testing for various agencies such as HUD, the Massachusetts Commission Against Discrimination. the Boston
Office of Fair Housing and Equity and the Massachusetts Office of the Attorney General, among others.
Through its work, HDTP is aware that housing discrimination and its insidious effects is far too common and
that fair housing advocates need all the tools at their disposal to combat this scourge.

6. In July 2020, HDTP in collaboration with the Analysis Group, Inc. published an empirical study that
examined race-based and subsidized-housing-voucher-based discrimination in the Greater Boston rental
housing market. See Jamie Langowski, William Berman et.al., "Qualified Renters Need Not Apply: Race and
Voucher Discrimination in the Metro BOSi011 Rental Housing Market.- (July 1, 2020), accessible at
https://www.tbf.orgi-imedia/tbf/reportsand- covers/2020/housing-voucher-report-20200701.pdf (hereinafter.
the "Study"). The Study was funded by the Boston Foundation. Testers recorded the details of their
interactions with housing providers in written reports, which researchers analyzed across multiple
comparative data points to determine whether testers received truthful information about the availability
of a property and whether housing providers treated testers differentially. The Analysis Group reviewed
and analyzed forty-four identified outcome variables determined by the recorded, standardized
information points resulting from the testing.

7. The testing results showed that race alone is a significant obstacle to finding a rental apartment. Black
market-rate renters were able to visit only 48% of the apartments they sought, compared to the White
market-rate renters, who were able to visit 80% of the same apartments. The testing results indeed
indicated that housing providers "screened out- Black renters in general based just upon their names 11%
of the time, without ever communicating ‘‘ ith the prospective renter. Even when there had been some
initial interaction between providers and Black market-rate renters, providers later ceased all
communication with Black market-rate renters ‘‘ ho were trying to contact them to set up an appointment
to view the property 18% of the time, compared to only 4% of the time for similarly situated White
renters seeking the same apartments.

8. The Study also identified more subtle forms of differing treatment received by Black and White
prospective renters. Housing providers offered White market-rate renters more financial and
nonfinancial incentives (40% of the time for White market-rate renters versus 8% for Black market-rate
renters), made more positive comments to them about the unit or neighborhood (58% of the time for
White market-rate renters versus 33% for Black market-rate renters). and offered applications to a higher
percentage of White renters (41% of the time for White market-rate renters versus 24% for Black
market-rate mum). The data shows significant barriers to Black renters in the rental market.

The 1m act of the Challenged Rule on HMV's Work

9. On October 16, 2019, HDTP expressed its opposition to the then proposed rule chancing the disparate
impact standard in comments to the U.S. Department of housing and Urban Development.

10. I understand that HUD has now issued a final regulation on the disparate impact provisions of the
Fair Housing Act (the "Final Rule"), and I have reviewed the rule.
        Case 3:20-cv-11765-MGM Document 12-4 Filed 10/06/20 Page 3 of 4




11. The IIDTP sees firsthand the high levels of discrimination that occur in the rental housing market. Much
of this discrimination happens without the person experiencing it being aware that it is happening. Not only is


discrimination hard for people to detect, but enforcement of the Fair Housing Act has largely fallen to non-
profits and advocacy organizations. The Final Rule will make it even more difficult for people and
organizations experiencing discrimination to challenge the policies or practices of housing providers,
businesses, and governments that seem neutral, but actually have purposeful or unintended discriminatory
consequences. HUD has interpreted the Pair Housing Act to prohibit housing practices that have a
discriminatory effect (whether intended or not) for decades.

12. Disparate impact cases arc already incredibly difficult to prove and there is no need to change the
standard. It is well understood that acts of housing discrimination are underreported and that there are far
more acts occurring than complaints being filed.

13. HUD should not interpret the Inclusive Communities decision to require a plaintiff to show a policy
or practice is arbitrary, artificial and unnecessary prior to requiring a defendant to identify a valid interest
behind the policy or practice. Such a structure strays from the intended purpose of the analysis, which
should be to focus on the impact of the policy or practice, rather than the intent of the policy or practice's
purveyor. Victims of discrimination should not have to guess at what justifications a defendant would
argue, nor should they be the ones required to identify "a less discriminatory policy or practice that
would serve the defendant's identified interest in an equally effective manner without imposing
materially greater costs on, or creating other material burdens for, the defendant.- The knowledge
required to meet that burden is within the defendant's purview, not a plaintiff's. The Final Rule would
make disparate impact claims significantly more onerous to prove, and as a result, will leave certain
discriminatory impacts unaddressed. The Final Rule will create additional barriers to filing complaints for
people who have experienced discrimination and will make it more difficult to combat discrimination and the
segregation it causes.



I declare under penalty of perjury under the laws of the United States of America that the
foregoing is truc and correct to the best of my information and belief.
       Case 3:20-cv-11765-MGM Document 12-4 Filed 10/06/20 Page 4 of 4




DATED the 30`h day of September 2020. at Newton. Massachusetts.

                                                          iry
                                                          William Berman
                                                          Director
                                                          Suffolk University Law School Housing
                                                          Discrimination *Iesting Program
